DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/852,741, was filed on Dec. 22, 2017, and is a continuation of PCT/EP15/64052, filed June 23, 2015.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority/Benefit
Acknowledgment is made of applicant's perfection of the claim for domestic benefit (in the ADS filed 12/22/2017), the present application being a continuation of international application PCT/EP15/64052, filed June 23, 2015.  

Status of the Application
This Final Office Action is in response to Applicant’s communication of June 30, 2022.
Claims 1-4 and 6-18 are pending, of which claims 1 and 18 are independent.  
In the present amendment, independent claims 1 and 18 have been substantively amended.  Dependent claim 16 has been amended to correct a minor informality.  Claim 5 was previously cancelled.
All pending claims have been examined on the merits.  

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-4 and 6-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the broadest reasonable interpretation of claim elements in claims 1-4 and 6-18 is limited by the description in the specification, because 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”, or a nonce term) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”, or a nonce term) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  However, the presumption that 35 U.S.C. § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”, or a nonce term) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”, or a nonce term) are presumed not to invoke 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitations uses a generic placeholder (a nonce term) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in claims 1-4 and 6-18 are: “risk exposed components”, “insurance system”, “resource-pooling system”, “risk event triggers”, “payment-transfer circuit”, “risk transfer system”. 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The following features are being interpreted according to the following Figures, and paragraphs of the specification: 
“risk exposed components”. According to para. [0029] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk exposure components 21, 22, 23”.  However, it is not clear from Fig.1 what exactly these “components” are (they appear as trapezoids in Fig.1).

In page 13 of the response filed on Oct. 15, 2021, the Applicant defines “risk exposed components” as “components or units having an exposure to the risk of being affected by the impact of an occurring risk event causing a loss at the component, where the risk event is an actually occurring real world event affecting the component by its measurable occurrence.”

This definition is so broad as encompass both an insured property (such as a Florida condo insured for hurricane damage) and also encompasses the property insurance contract itself.

 “first insurance system” and “second insurance system”. According to para. [0030] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “first insurance system 10 to the second insurance system 12”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”. 

“resource-pooling system”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “two automated resource-pooling systems 10, 12 that are associated with the insurance systems”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”, or how they “are associated with the insurance systems”.

“switching device”. According to para. [0019] of the application’s US PG-PUB US20180189889A1: “In still another embodiment, the assembly module of the switching device comprises means for processing risk-related component data and for providing data as to the likelihood of said risk exposure for one or a plurality of the pooled risk exposure components”.

“risk event triggers”. According to para. [0038] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk event triggers 31, 32”.  However, these are represented as lightening bolts in Fig.1, so in it is not clear from Fig.1 what these “triggers” are.

“payment-transfer circuit”. According to para. [0037] of the application’s US PG-PUB US-2018/0189889-A1: 

“For the pooling of the resources, the system 1 can comprise a monitoring module 8 that requests a periodic payment transfer from the risk exposure components 21, 22, 23, etc. to the resource-pooling system 1 by means of the payment transfer module 41, wherein the risk protection for the risk exposure components 21, 22, 23 is interrupted by the monitoring module 8, when the periodic transfer is no longer detectable by means of the monitoring module 8. In one embodiment, the request for periodic payment transfers is automatically interrupted or waived by means of the monitoring module 8, when the occurrence of indicators for a risk event is triggered in the data flow pathway of a risk exposure component 21, 22, 23. 

Analogously, the first resource-pooling system is connected to the second resource-pooling system of the second insurance system by means of a second payment-transfer module 42 that is configured for receiving and storing payments from the resource-pooling system 10 of the first insurance system for the transfer of risks associated with the pooled risks 50 of the risk exposure components 21, 22, 23 from the first insurance system 10 to the second insurance system 12. The coupling and switching of the two complementary, autonomously operated resource pooling systems is achieved by the event-triggered switching device 11 for generating and transmitting appropriate steering signals to the first and second resource pooling systems.”. 

 “risk transfer system”.  According to para. [0021] of the application’s US PG-PUB US20180189889A1, “risk transfer systems 10, 12” are shown in Fig. 1.  However, these numbers 10 and 12 are also used to represent “two automated resource-pooling systems 10, 12 that are associated with the insurance systems” in Fig.2, and also “first insurance system 10 to the second insurance system 12”.  Moreover, Fig.2 lacks these numbers. Also, it is not clear how or why the “risk transfer systems” have the same numbers as the “resource-pooling systems” and the “insurance systems”.  Finally, it is not clear how the bar charts in Fig. 2 constitute “systems”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The following features recited in claim 1 invoke 35 U.S.C. § 112(f), and are given the definitions that appear in the cited Figures, and paragraphs of the specification, as discussed in the preceding section. However, these definitions are vague and indefinite, and therefore are being interpreted as follows: 
“risk exposed components”. According to para. [0029] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk exposure components 21, 22, 23”.  However, it is not clear from Fig.1 what exactly these “components” are (they appear as trapezoids in Fig.1).  Therefore, the Examiner is interpreting “risk exposure components” as comprising “insurance contracts”.

In page 13 of the response filed on Oct. 15, 2021, the Applicant defines “risk exposed components” as “components or units having an exposure to the risk of being affected by the impact of an occurring risk event causing a loss at the component, where the risk event is an actually occurring real world event affecting the component by its measurable occurrence.”

This definition is so broad as encompass both an insured property (such as a Florida condo insured for hurricane damage) and also encompasses the property insurance contract itself.

 “first insurance system” and “second insurance system”. According to para. [0030] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “first insurance system 10 to the second insurance system 12”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”.  Therefore, the Examiner is interpreting “insurance system” as comprising “insurance company”.

“resource-pooling system”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “two automated resource-pooling systems 10, 12 that are associated with the insurance systems”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”, or how they “are associated with the insurance systems”.  Therefore, the Examiner is interpreting “resource-pooling system” as comprising “portfolio of insurance contracts”.

“risk event triggers”. According to para. [0038] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk event triggers 31, 32”.  However, these are represented as lightening bolts in Fig.1, so in it is not clear from Fig.1 what these “triggers” are. Therefore, the Examiner is interpreting “risk event trigger” and “event-triggered switch” as comprising a “risk event contract clause”.

“risk transfer system” and “risk transfer method”.  According to para. [0021] of the application’s US PG-PUB US20180189889A1, “risk transfer systems 10, 12” are shown in Fig. 1.  However, these numbers 10 and 12 are also used to represent “two automated resource-pooling systems 10, 12 that are associated with the insurance systems” in Fig.2, and also “first insurance system 10 to the second insurance system 12”.  Moreover, Fig.2 lacks these numbers. Also, it is not clear how or why the “risk transfer systems” have the same numbers as the “resource-pooling systems” and the “insurance systems”.  Finally, it is not clear how the bar charts in Fig. 2 constitute “systems”.  Therefore, the Examiner is interpreting “risk transfer system” as comprising a “re-insurance system”, and “risk transfer method” as comprising a “re-insurance method”.

However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea. 
More specifically, claims 1-4 and 6-18 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Moreover, claims 1-4 and 6-18 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
The abstract idea elements in independent claim 1 are shown in regular font.  The “additional elements” are shown in underlined font: 
Claim 1 (Currently Amended): A clash loss event triggered risk transfer system driven by occurrence of risk events by measuring and triggering by measuring devices and/or trigger modules measuring parameters in a data flow pathway of the measuring devices for optimized coupling and switching of two coupled automated systems, the measuring devices being associated with risk exposed components, the event triggered risk transfer system comprising:
the risk exposed components, implemented by at least one processor, that are connected to a first automated resource pooling system comprising electronic devices for automated risk-transfer of a first insurance system by a first payment-transfer module;
the first payment-transfer module implemented by the at least one processor and configured to
connect the risk exposed components and the first insurance system, and
receive and store payments from the risk exposed components for the pooling of their risks of losses in consequence of a hurricane or flood or fire or earthquake as defined risk events being measurable and triggerable by the measuring devices and trigger modules of the event triggered risk transfer system triggering in the data flow pathway of the measuring parameters;

a second payment-transfer module implemented by the at least one processor and configured to 
connect the first resource pooling system to a second automated resource pooling system comprising electronic devices for automated risk-transfer of a second insurance system by the second payment-transfer module, and 
receive and store payments from the first resource pooling system of the first insurance system for the transfer of risks of the pooled risks of the first insurance system to the second insurance system;

an event-triggered switch configured to couple, steer and operate the first resource pooling system and the second resource pooling system for covering losses associated with risks transferred to the first insurance system and the second insurance system by generating and transmitting, via a communication network, steering signals to the first and second resource pooling systems;
measuring devices associated with the risk exposed components, wherein risk-related component data of the occurrence of risk events are measurable by the clash loss event triggered risk transfer system, and wherein the measured risk-related component data are transferrable by interface modules of the measuring devices upon occurrence, to the first insurance system, wherein, based on filtering parameters of a filter, the risk-related component data are filtered for loss parameters of loss events as a consequence of the occurrence of one of the defined risk events,
wherein a core engine comprises event-driven triggers for triggering of the measuring devices associated with the risk exposed components for the occurrence of a risk event, the data flow pathway of the measuring devices being dynamically monitored by triggering the measuring parameters of the data flow pathway transmitted from associated measuring devices to detect the occurrence of risk events based upon predefined trigger parameters,
wherein, using risk event triggers, the measured risk-related component data associated with different loss events are scanned for a pattern that traces measurements of two different loss events to the same risk event that is based at least upon time and location parameters indicating a biunique relation with a single occurrence of a risk event,
wherein a risk event and associated loss events are only captured by the clash loss system by entering a parametrized event into a first reporting system of the first system in response to the measured risk-related component data indicating occurrence of a sudden and accidental event directly interconnected in both time and location or indicating an originating cause, by related time parameters and related location parameters based upon first filtering parameters, and wherein in the event of a match, a corresponding link is created, linking the two loss events,
wherein the generation of a single unique identifier is triggered by triggering the linkage of two or more loss events to the occurrence of the same risk event, wherein each loss event linked to the occurrence of the same risk event is associated with the same single unique identifier, and wherein a single unique identifier is set by a unique discrete alphanumeric string, stored and associated with the corresponding loss event,
wherein the loss events are transferred to the second insurance system providing a double check process and synchronization, wherein the loss events are entered into a second reporting system by the second insurance system upon separate recognition pursuant to defined parameterization of the clash loss event linked to the unique identifier, and wherein for each risk event, losses of linked loss events are aggregated by the core engine incrementing an aggregation parameter associated with each single unique identifier and captured by the second insurance system, the aggregation being triggered by the data of the first recording of the specific single unique identifier in the second reporting system of the second insurance system, 
wherein in the event of the detection of the aggregation parameter exceeding a predefined aggregate excess of loss threshold, an activation signal is generated by the event- triggered switch based on the aggregation parameter excess, wherein the event-triggered switch triggers the complementary activation of the first and second resource pooling systems using a generated activation signal by transmitting the activation to the first and/or second resource pooling system to provide risk protection to the risk exposed components, and wherein the activation of the first and/or second resource pooling system is based on a definable risk transfer structure including covered segments with scopes of covered risk lines and regions providing corresponding threshold values for the complementary switching and activation, and 
wherein the event-triggered switch transmits, via the communication network, the activation to the first and/or second resource pooling system to provide the risk protection to the risk exposed components.

The “additional” structural elements are: “processor”, “communication network”, “electronic devices”, “measuring devices”, “coupled automated systems”, “first and second reporting systems” (“in that for each risk event losses of linked loss events are aggregated by means of the core engine incrementing an aggregation parameter associated with each single unique identifier and captured by the second insurance system, wherein the aggregation is triggered by the date of the first recording of the specific single unique identifier in the loss reporting system of the second insurance system”. See para. [0015] in US 2018/0189889 A1), and “event-triggered switch” (“In still another embodiment, the assembly module of the switching device comprises means for processing risk-related component data and for providing data as to the likelihood of said risk exposure for one or a plurality of the pooled risk exposure components”.  See para. [0019] in US 2018/0189889 A1). 
The “additional” elements that are not in fact structural are: 
“clash loss event triggered risk transfer system”, “trigger modules” (“i.e., measuring parameters of the measuring devices”.  See para. [0036] in US 2018/0189889 A1), 
“risk exposed components” (“If an event is defined on an origination cause, claims e.g. can be aggregated per risk exposed component”.  See para. [0034] in US 2018/0189889 A1), 
“risk transfer structure” (“a definable risk transfer structure comprising covered segments with scopes of covered risk lines and regions providing corresponding threshold values for the complementary switching and activation”.  See para. [0015] in US 2018/0189889 A1), 
“first and second insurance system” (“The issue of providing optimal reinsurance solutions is a classical problem of insurance systems, since the appropriate use of coupled secondary resource pooling systems, as, e.g., reinsurance systems”.  See para. [0008] in US 2018/0189889 A1), 
“core engine” (“The core engine comprises event-driven triggers for the triggering, in a data flow pathway, of measuring devices associated with the risk exposure components for the occurrence of a risk event, and wherein, in the event of a triggering of an occurrence of a risk event in the data flow pathway, the corresponding risk segment is determined within the table by means of the core engine based upon the measured actual loss.”  See para. [0026] in US 2018/0189889 A1), and 
“first and second resource pooling systems” (“a system that automatically provides a risk transfer structure for primary resource pooling systems for the purpose of accommodating the long-standing exposure of liabilities, for achieving significant risk transfer to a third party (reinsurer).” See para. [0012] in US 2018/0189889 A1).
The “additional” extra-solution elements are “receive and store payments from the risk exposed components for the pooling of their risks of losses” and “receive and store payments from the first resource pooling system of the first insurance system for the transfer of risks of the pooled risks”. 
This abstract idea is not integrated into a practical application, because: 
The claim is directed to an abstract idea with additional generic computer elements. The generically recited computer elements (“processor”, “communication network”, “electronic devices”, “measuring devices”, “coupled automated systems”, and “first and second reporting systems”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;
The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
The extra-solution activities (“receive and store payments from the risk exposed components for the pooling of their risks of losses” and “receive and store payments from the first resource pooling system of the first insurance system for the transfer of risks of the pooled risks”) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because: 
In regards to the elements "alone and in combination", the “additional” structural elements (“processor”, “communication network”, “electronic devices”, “measuring devices”, “coupled automated systems”, and “first and second reporting systems”), when considered separately and in combination, do not add significantly more (also known as an "inventive concept") to the abstract idea.  Instead, they merely add the words "apply it" (or an equivalent), to “apply” the abstract idea onto a general purpose computer.
In regards to the extra-solution activities (“receive and store payments from the risk exposed components for the pooling of their risks of losses” and “receive and store payments from the first resource pooling system of the first insurance system for the transfer of risks of the pooled risks”), the receiving and storing data are well-understood, routine, conventional steps performed by computers. This has been recognized by the court decisions listed in MPEP § 2106.05(d).
Independent claim 18 is rejected on the same grounds as independent claim 1. 
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 
In addition, claims 1-4 and 6-18 are interpreted as "means plus function" claims. As mandated under 35 USC § 112(f), the Examiner has interpreted these claims according to the Applicant's disclosure.  Paragraphs [0027] and [0036] of the present application’s US 2018/0189889 A1 describe a general purpose computer, which does not add “significantly more” technologically to the abstract idea. 


RESPONSE TO ARGUMENTS
Re: Claim Interpretation - 35 USC § 112(f) 
The previously presented 35 USC § 112(f) interpretations of all pending claims are maintained. 

Re: Claim Interpretation - 35 USC § 112(a) 
The previously presented 35 USC § 112(a) rejections of claims 1-4 and 6-17 are withdrawn, because independent claim 1 has been amended to recite “at least one processor” instead of “circuitry”.

Re: Claim Rejections - 35 USC § 112(b) 
The previously presented 35 USC § 112(b) rejections of all pending claims are maintained.  
Even with the 35 USC § 112(f) “means plus function” interpretation of all pending claims, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, for the reasons discussed in the previously presented rejections.
The Applicant argues that the specification clearly discusses “computers” and “computer networks”, as well as “processors” and “data processing units”, and then cites para. [0038] of the Application’s US PG-PUB 2018/0189889 A1, as disclosing “modules stored on a computer readable medium, connected in a fixed or removable manner to the processor(s) of system 1”.
The Examiner respectfully submits that the features such as “computers” and “computer networks”, as well as “processors” and “data processing units”, and “modules stored on a computer readable medium” should be expressly recited in the claims, instead of “inferentially” referred to in the claims (as unpersuasively argued by the Applicants), and instead of the current recitation of “circuitry” (which does not have enough support in the specification to enable one of ordinary skill in the art to know how to make and/or use the claimed invention). 

Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejection of all pending claims has been maintained. The Applicants’ arguments pertaining to the 35 USC § 101 (as presented in pages 16-22 of the Applicants’ response filed Oct. 15, 2021) have been considered, and found to be unpersuasive. 
As discussed in the rejection, the claims remain directed to an abstract idea (Reinsurance policies) implemented on general purpose computers, with the equivalent of “apply it”, and without “substantially more” than the abstract idea alone.
The Examiner respectfully submits that the features such as “computers” and “computer networks”, as well as “processors” and “data processing units”, and “modules stored on a computer readable medium” should be expressly recited in the claims, instead of “inferentially” referred to in the claims (as unpersuasively argued by the Applicants), and instead of the current recitation of “circuitry” (which does not have enough support in the specification to enable one of ordinary skill in the art to know how to make and/or use the claimed invention). 
Furthermore, the Examiner respectfully submits that the independent claims be amended to specifically recite the user output.
The Examiner respectfully submits that such amendments should reflect the patent eligible Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) Subject Matter Eligibility Examples: Abstract Ideas:
 (https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf).

Re: Claim Rejections - 35 USC § 103 
The previously presented 35 USC § 103 rejection of all pending claims has been withdrawn. 
The Applicants’ arguments pertaining to the 35 USC § 103 (as presented in pages 22-26 of the Applicants’ response filed Oct. 15, 2021) have been considered, and found to be persuasive in regards to the following feature recited in independent claims 1 and 18:
wherein, using risk event triggers, the measured risk-related component data associated with different loss events are scanned for a pattern that traces measurements of two different loss events to the same risk event that is based at least upon time and location parameters indicating a biunique relation with a single occurrence of a risk event, 

The Examiner agrees that under a conservative reading of the previously cited para. [0039] of Ritz, it does not teach the claimed feature, and neither do the cited Klugman or Lewis references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10,460,393-B2 to Tröhler.  Similar subject matter, but the effective priority date does not qualify as prior art.
US-20170004581-A1 to Tröhler.  Similar subject matter, but the effective priority date does not qualify as prior art.
US-20180047109-A1 to SCASCIGHINI.  Similar subject matter, but the effective priority date does not qualify as prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
August 30, 2022